 Case 2:19-cv-00289-JES-MRM Document 9 Filed 10/28/19 Page 1 of 2 PageID 32




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                         Civil Case Number: 2:19-cv-00289-UA-MRM

                                                   :
 Peter Gerold,                                     :
                                                   :
                         Plaintiff,                :
 vs.                                               :
                                                   :
 Santander Consumer USA, Inc.,                     :
                                                   :
                         Defendant.                :
                                                   :
                                                   :

                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety without prejudice and with each party to bear its own fees and

costs.

  Peter Gerold                                  Santander Consumer USA, Inc.

  /s/ Janelle A. Weber                          _/s/ R. Frank Springfield_______

  Janelle A. Weber, Esq.                        R. Frank Springfield, Esq.
  Florida Bar No. 017630                        Florida Bar No. 0010871
  Law Office of Janelle A. Weber, P.A.          BURR & FORMAN LLP
  1520 W. Cleveland St., Ste. A                 201 North Franklin Street, Suite 3200
  Tampa, FL 33606                               Tampa, Florida 33602
  Telephone: (813) 982-3663                     Telephone: (813) 221-2626
  E-mail: jweber@janelleweberlaw.com            Email: fspringf@burr.com
  Counsel for Plaintiff                         Counsel for Defendant
Case 2:19-cv-00289-JES-MRM Document 9 Filed 10/28/19 Page 2 of 2 PageID 33




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 28, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the Middle District of Florida, which sent
notice of such filing to all counsel of record.


                                                   /s/ Janelle A. Weber
                                                   Janelle A. Weber, Esq.
